Case 4:20-cv-01465 Document 1-15 Filed on 04/24/20 in TXSD Page 1 of 24




     EXHIBIT15
 Case 4:20-cv-01465 Document 1-15 Filed on 04/24/20 in TXSD Page 2 of 24




                                                                              Ms. Sarah Skelton
                                                                          HR Account Manager
                                                                              Shell Oil Company
                                                                         150 N Dairy Ashford Rd
                                                                              Houston, TX 77079
                                                                         United States of America




April 30, 2018

Mr. Joel Lara, Investigator
Equal Employment Opportunity Commission

RE: EEOC Charge #460-2018-02242

Dear Mr. Lara,

This position statement is in response to the charge of discrimination filed by Mr. Walied Shater
against Shell Oil Company ("the Company" or "Shell"), on February 121\ 2018. Mr. Shater's
claim that he was discriminated against due to his race and national origin is without merit. The
facts provided herein will support that neither Shell Oil Company nor any of its subsidiaries,
including Shell Expatriate Employment US Inc ("SEEDS"), have violated Title VII of the Civil
Rights Act of 1964 as amended; therefore, this Charge should be dismissed.

Background Information

Shell Oil Company is a holding company for various upstream and downstream oil and gas
entities in the United States and employs individuals to provide various services (such as HR,
Legal , Finance and Security) to the various entities it directly or indirectly owns.
Approximately 18,000 employees of Shell and its affiliates are based in the US. The U.S.
headquarters office is located at 150 N DairyAshford Road, Houston, TX 77079.

Shell Oil Company is one of America's largest oil and natural gas producers , natural gas
marketers, gasoline marketers and petrochemical manufacturers. Shell's classes of business
include the following areas:

   •   Exploration, which includes exploring for oil and gas both on and off-shore and involves
       assets such as drilling rigs and off-shore platforms.
   •   Development & Extraction, which includes developing fields both on and off-shore,
       producing oil and gas, and extracting bitumen.
                                                1


                                               EXHIBIT

                                         I          \s--
 Case 4:20-cv-01465 Document 1-15 Filed on 04/24/20 in TXSD Page 3 of 24




    •   Manufacturing and Energy Production, which includes refining oil into fuels and
        lubricants, producing petrochemicals, liquefying natural gas by cooling (LNG),
        converting gas to liquid projects (GTL), upgrading bitumen, producing biofuels, and
        generating power (wind). Assets in this area include major refineries and chemical
        plants, and research and development facilities.
    •   Transportation and Trading, which includes shipping and trading activity, regasifying
        (LNG), and supply and distribution. Assets in this business include pipelines, tankers,
        barges, trucking operations, an extensive network of supply/ distribution terminals, and
        trading and sales offices.
    •   Retail Sales and B2B, which includes extensive consumer retail operations and business
        to business industrial sales.

The Security function for the Company and its related entities provides strategic advice and
assurance to all businesses regarding all aspects of security. The Regional Security Manager -
Americas (RSM Manager-Americas) supports and advises a wide range of stakeholders in all
security matters across North and South America. The role is to ensure that security activities
comply with international and individual country laws, Shell General Business Principles,
including the Shell Code of Conduct, and the Shell Group Security Standard.

The Regional Security Manager - Americas oversees staff that are to ensure the security of
Shell's personnel, assets, and operations in country. The Country/Cluster Security Managers
report directly to this role. In total, the Regional Security Manager -Americas manages an
organization of 18 Shell and related entities staff and various security contractors located
throughout the region.

Code of Conduct

The Shell Code of Conduct (Exhibit A) applies to every employee of the Company and its
related affiliates. Shell staff are expected to read, understand, and follow the Code. Should there
be a violation of the Code of Conduct, disciplinary action may result, up to and including
dismissal. Managers have an additional responsibility outlined in the Code of Conduct. Managers
are expected to promote the Company's ethical standards and act as role models for their teams.
The Company expects managers to show leadership in following the Code and maintaining a
culture of commitment to ethics and compliance, where it is normal to do the right thing and
people feel confident about speaking up.

The Company's Code of Conduct is a common reference point for any employee who is unclear
about what is expected of them in a specific situation. It provides a definitive statement of the
Company's response to many different issues and questions and requires all individuals working
on behalf of the Company to comply with all relevant laws for the locations in which we operate.
The section on Behaviors, People, and Culture outlines the expectations for ensuring Equal

                                                 2
 Case 4:20-cv-01465 Document 1-15 Filed on 04/24/20 in TXSD Page 4 of 24




Opportunity in selection decisions and specifically addresses discrimination prohibited on the
basis of race, color, religion, age, gender, sexual orientation, gender identity, marital status,
disability, ethnic origin or nationality.

Should an individual have concerns regarding the Code of Conduct, they are informed they can
raise them to their line manager, any other senior Shell person, Human Resources, an internal
Legal representative or Ethics and Compliance Officer, the Global Helpline (confidential toll-
free phone line), or through the Shell intranet via the helpline web link.

Equal Employment and Anti-Harassment Policies

Shell Oil Company is an equal opportunity employer that recognizes that a work environment
free from discrimination, intimidation, and harassment is absolutely essential to a safe,
productive and efficient workforce. To this end, the Company prohibits discrimination based on
race, color, sex, national origin, age, religion, disability, sexual orientation, gender identity,
veteran status, citizenship, and other protected status under federal, state or local laws. The
Company maintains annually-published policies against discrimination and harassment that are
conspicuously posted in the workplace (Exhibit B and Exhibit C) and are further communicated
to employees via the Company's intranet site.

Employees have several avenues available to them for reporting discrimination, harassment and
related complaints, including a confidential hotline.

Shell also has an Equal Opportunity group. The focus of this group is to ensure compliance with
US requirements as well as support Shell's Equal Opportunity and Anti-Harassment Policies.

Summary of Facts

In January 2017, the Regional Security Manager -Americas role was vacated and the position
was posted on the Company's internal job website to which all employees have access. The
position was posted from January 27, 2017 through February 6, 2017. Seven employees applied
for the position. Mr. James Hall, Vice President of Corporate Security, who was also the hiring
manager of this position, reviewed the seven (7) applications and determined that three (3)
candidates met the criteria sought in the posting, per the Company's standard internal resourcing
process. The three candidates were Mr. Walied Shater (US Nationality), Mr. Wayne Hunt
(British Nationality), and Mr. Brian Butcher (US Nationality). All three candidates were notified
that they would receive interviews and were subsequently interviewed for the position.
An interview panel was initiated to ensure a diversity of viewpoints and objectivity in the
process. The interview panel was comprised of Mr. Hall (British Nationality), Mr. Andrew
Maynor, Human Resources Account Manager (US Nationality) and Ms. Barbara Blakely,
External Relations (ER) Manager - Latin America (Mexican Nationality). Mr. Maynor provided

                                                 3
 Case 4:20-cv-01465 Document 1-15 Filed on 04/24/20 in TXSD Page 5 of 24




HR support to the Corporate Security Staff in the US. Ms. Blakely supports Shell's Businesses in
Central and South America. Neither Mr. Maynor nor Ms. Blakely had any prior knowledge of
the candidates.

Prior to conducting the interviews, the interview panel met and discussed areas of experience
that they wanted to focus on in determining who would be the ideal candidate. This resulted in
three (3) primary areas of experience that the panel asked the candidates about:
    • Experience building and managing a security team
    • Experience and understanding of security issues in Central and South America; and
    • Connectivity to US Security Agencies

These three areas were selected for emphasis due to the needs of the Americas Regional Security
Organization and were captured in the job posting. Experience in building and managing a team
was necessary as this organization has had significant organizational changes in a recent period
and the successful candidate needed to have sound management experience to navigate this
challenge. Experience in Central and South America was necessary due to recent acquisitions
and growth plans for Shell and its related entities and the various security challenges presented in
this region. Connectivity to US Security Agencies was needed to ensure the Company remained
cognizant of threats and risks of which the various Agencies might be aware.

The panel conducted interviews on February 8 and 9, 2017. The panel reconvened on February
13 to discuss all candidates and to select the candidate who could best perform this role.

The panel evaluated the candidates on the criteria stated above. On the first criteria of managerial
experience, in his interview, Mr. Shater discussed building and leading teams at a front-line
supervisor level. The approach that he described represented a directive approach to leadership.
Mr. Hunt provided examples regarding his experience in building and leading a community,
which represented a more collaborative approach to engaging with his team. For example, Mr.
Hunt described working as a Liaison Manager in Mexico and having to create a team that had
not existed before. In order to build this team, he had to work across cultures by leveraging an
established team in Columbia to work with and train his new team in Mexico. The panel
determined that Mr. Hunt's leadership experience and style were both preferable for this role.

Regarding having prior experience in Latin America, Mr. Shater has had limited experience,
consisting primarily of advanced scouting of locations during his employment in the Secret
Service. Mr. Hunt's Master's thesis examined Cultural Differences in Latin American Security
teams. He'd also served as a Liaison Officer on behalf of the UK government to Mexico and
Colombia, and as such lived and worked in the Latin American region for 6 years. These
experiences allowed him to gain a unique understanding of the security challenges in this area.
Mr. Hunt is also fluent in Spanish which was listed as a preferred skill on the job description due


                                                 4
 Case 4:20-cv-01465 Document 1-15 Filed on 04/24/20 in TXSD Page 6 of 24




to more recent growth and risk associated from a security perspective in the region. For these
reasons, the panel determined that Mr. Hunt was better prepared to address the security
challenges in this area.

The third criteria that was assessed is the connectivity of the candidates to the US Security
Agencies. Mr. Shater served for 12 years in the Secret Service. During this experience, he had
wide exposure to the US Security agencies. Mr. Shater, as a US citizen, is also able to obtain a
Secret-level security clearance while working for the Company which would be useful to the
Company. Mr. Hunt did not have the same range of exposure to the various US Security
Agencies and would not be able to obtain the Secret-level security clearance; however, he did
state that he had experience dealing with the US Security Agencies and personnel on regulatory
issues in his current role and security issues during his time as a UK liaison representative. He
also shared that he would use US Security Manager, Mr. Robert Schoen (who has the required
level of security clearance), to ensure that the appropriate connections took place within the
country. For this criterion, the panel determined that Mr. Shater would be better positioned to
have the degree of connectivity with the US Security Agencies that was desired for this role.

Given the criteria listed above, the panel unanimously determined that Mr. Hunt would be a
better fit for the role. Mr. Hunt demonstrated a style of leadership that was needed for this
organization. His experience in Latin America fit well with the desired type of experience for
this role. Lastly, while he is not a US citizen and does not have the same degree of connectivity
with US Security Agencies as Mr. Shater, the panel felt these gaps could be mitigated through
the utilization of another member of the team. As a result, the role was offered to Mr. Hunt. He
assumed the role August 1, 2017 after being approved for an LIA VISA.

Mr. Shater continued in his role as the Cluster Security Manager - Middle East through April
2018. There were no changes to his employment terms or conditions during this time and he
remained a candidate for future security roles. Further, Mr. Shater was encouraged to apply for a
US-based position, Business Integrity Department Manager for the Americas, that would have
represented a promotion for him; however, he elected not to apply for this position.

In March 2018, Mr. Shater was encouraged to apply on the Regional Security Advisor - Middle
East, North Africa role in the Corporate Security Group. This role was posted and Mr. Shater
was the preferred candidate. He was the successful applicant and will begin in this role in May
2018. This role is also a promotion for him with an increase to his overall wages and benefits.

Mr. Shater's race and national origin were not a factor in the Company's employment decision.
The decision to employ Mr. Hunt for the RSM - Americas role was based upon the
recommendation of the interview panel that identified his work experiences as a better match for
the role.


                                                 5
 Case 4:20-cv-01465 Document 1-15 Filed on 04/24/20 in TXSD Page 7 of 24




Mr. Shater makes further statements around additional roles he was not selected for and
discrimination he believes he was subjected to on the basis of his national origin and race
throughout his tenure at Shell. The Company's response to each of these allegations is addressed
in the remainder of this response.

Particulars

Mr. Shater made particular statements in his charge of discrimination# 460-2018-02242. Below
are the particulars as listed by Mr. Shater and the Company's response to each allegation.


Particular I: In 1993, I obtained a Master of Arts Degree from Rutgers University. In 1995, I
went to work as a Special Agent for the US. Secret Service (USSS) Newark Field Office (Ex. I).
In 2000, I was assigned to the Presidential Protective Division ("PPD") as a Special Agent.
Some of my duties and accomplishments as a Special Agent for the USSS were:

    •   5 years assigned to the White House on elite Presidential Protective Division (less than
        5% of all USSS agents serve on PPD). I provided protective detail for Presidents Bush
        and Clinton and the First Ladies.
    •   Designated supervisory lead advance agent on PP D.
            o Lead agent for more presidential visits than any agent since January 2001,
                including:
                    • One of 6 USSS agents selected to conduct secret Thanksgiving 2003 White
                        House presidential visit to Iraq,· and
                    • 2002 White House Presidential visit to Daytona 500,· I was the lead USSS
                        agent for the trip, accountable for over 400 federal, state, local and
                        military personnel.
    •   Served as detailee to Department of Homeland Security (DHS), including DHS Energy
        Infrastructure Department (main US government agency interfacing with US oil sector).
    •   Case agent detailee to FBI on PENTTBOMB investigation following 9/11 attacks,·
        including undercover agent targeting suspected al-Qaeda terrorists (the largest criminal
        inquiry in the FBI's history).

In 2007, I left the Secret Service and accepted employment with ConocoPhillips as a Regional
Security Director for Middle East and North Africa Business Unit (Ex. I).

Response: Mr. Shater's statements regarding his experience appear to be in alignment with the
job application he submitted prior to joining Shell. Mr. Shater's extensive background made him
 a competitive applicant for the RSM - Americas role and the Company is not contending that he
was not a qualified applicant. Rather, the Company believed that Mr. Hunt was the more
qualified candidate for the role.


                                               6
 Case 4:20-cv-01465 Document 1-15 Filed on 04/24/20 in TXSD Page 8 of 24




Particular II: My Employment at Shell, And Consistently Outstanding Performance
Reviews

In August 2013, I began working for Shell Expatriate Employment US Inc. and Shell Oil
Company (jointly "Shell'') as a Country Security Manager ("CSM''). I was hired as a Houston-
based employee, to work in Dubai, UAE. The CSM (Job Group 3) position reports to the
Regional Security Manager ("RSM") (Job Group 1). In my case, I reported to the RSM- Middle
East & North Afi·ica ("MENA''). Within Shell currently, of the five RSMs in the Company, four
of them had been in the CSM role at Shell before becoming an RSM (the only exception is Wayne
Hunt, the individual hired over me for the at-issue position in this case). In the CSM role, I was
responsible for seven countries, more than any other CSM in Shell. This is unusual, as most
other CSMs in Shell only have responsibility for one country. As such, my CSM role was more
similar to a RSM role than a typical CSM role.

I performed extremely well in the CSM role, as reflected by my performance reviews for 2014,
2015, and 2016, and my Individual Development Plan ("IDP"), all of which are attached as
Exhibits 2, 3, 4, and 5. Based on my reviews, I am considered "Top Talent," an official term
used to designate top Shell personnel destined for promotion.

 My 2017 performance review, a copy of which has been sent to me by my supervisor, and to be
finalized in February 2018, states: "Walied has put in a strong performance during 2017. Within
 his cluster of countries he has continued to provide a high level of support to various businesses,
 leadership, country chairs, regional security team and REAP. GPA targets have been met and
 additional support provided." In 2017 I received another 1.2 Individual Pe1formance Factor
 (annual performance rating). This is the third year in a row that I received an outstanding
performance rating.

My performance reviews are higher than about 95% of all Shell (94,000 staff) and the
Company's approximately 75-person security skill pool. I currently maintain a Secret US.
government (USG) clearance held by DHS, and receive more classified briefings from agencies
in the US intelligence community (DHS, FBI, DIA, CIA) than anyone else in Shell Corporate
Security. Before joining Shell, while still in the private sector, I served as advisor to the US.
Senate Committee on Homeland Security and Government Affairs.

 In early 2017, I was identified in my IDP by my supervisor as qualified and competitive for the
 RSM-Americas role if and when it opened up (Ex. 5). Specifically, my supervisor stated in
 writing in my IDP that, "[d]ue to experience, Walied would be a strong contender for both RSM
 MENA or Americas. " (Id.). My IDP also identifies me as having a Current Employment
 Potential ("CEP'') of Job Group 2 or 1, meaning I am currently assessed by my supervisor,
 Corporate Security, and Human Resources, as having the competency to perform at these senior
job group levels (Ex. 5). The RSM -Americas position is a Job Group 1. My last CEP
 assessment was on May 27, 2016 (Ex. 5).


                                                 7
 Case 4:20-cv-01465 Document 1-15 Filed on 04/24/20 in TXSD Page 9 of 24




Response: The statements concerning Mr. Shater's onboarding at Shell are partially accurate.
Mr. Shater was hired on August gth,2013 as a United States-based employee to work in Dubai,
UAE, employed by Shell Expatriate Employment US Inc. Mr. Shater's statement that he was
hired into a Country Security Manager role is inaccurate. Mr. Shater was hired to be a Cluster
Security Manager, which means he would be responsible for multiple countries rather than a
Country Security Manager, who would typically have one country assigned. There are a number
of Cluster Security Managers in the Corporate Security organization, each with multiple
countries in their remit. While Mr. Shater' s statement that the majority of RS Ms occupied CSM
roles prior to current role is accurate, occupying a Country Security Manager role or Cluster
Security Manager role is not a prerequisite. The previous incumbent in the RSM - Americas
role, Crockett Oaks, had not served in a Country Security Manager or a Cluster Security
Manager role before taking on the RSM -Americas role. Similar to Mr. Shater, Mr. Hunt also had
experience operating as a Regional Security Manager externally.

Mr. Shater's statements regarding his individual performance factors and comments his
supervisor recorded in his performance write-up are accurate. However, IPFs are reflective of an
employee's performance relative to their peers at the current salary grade and are not an indicator
of when or if an employee is ready for a promotion. "Top talent" or other qualitative descriptors
are not official Shell terms. The successful applicant selected for the RSM - Americas role, Mr.
Hunt, had comparable performance history and ratings to Mr. Shater at the time of his selection.

Current Estimated Potential (CEP) was not part of the selection decision for the RSM -
Americas role. Further, CEP is not a measure of competency, but an estimate of leadership
potential and is subject to change. The decision to select Mr. Hunt for the RSM- Americas role
was based upon the recommendation of the interview panel that identified his experiences as a
better match for the role (see Summary of Facts).

Particular III: James Hall's, And Shell's, Long-Standing Preference For British Employees

The head of Shell's C01porate Security is a Vice-President names James WD. Hall. Mr. Hall is
a British citizen working in the Company's Global Headquarters located in The Hague,
Netherlands. Mr. Hall is a former British government employee. Mr. Hall has hired a lot of
British ex-government/military members to work in the Corporate Security department at Shell.
He favors British persons. Among the openings over the past jive years in the Corporate Security
Department for Job Grade Level 1 or 2 roles (which are the senior level roles), British persons
were selected for 82% of the positions (Ex. 6). I am not British. I am an American citizen, and
my national origin is Egyptian and Sudanese. I speak Arabic, and some Russian.

In July 20, 20161 was in Houston, Texas,for several days of work, at the request of the then
current RSM-Americas, Crockett Oaks. Mr. Oaks, who I barely knew, invited me to Houston to
meet with him and his security staff During that visit, he told me he saw me as his successor
when he eventually moved on from his RSM-Americas position. He invited me to Houston to meet

                                                8
Case 4:20-cv-01465 Document 1-15 Filed on 04/24/20 in TXSD Page 10 of 24




his staff, and other Shell business leaders and industry peers. Other than me, no one else was
invited to visit.

During my visit to Houston, two Corporate Security employees I met (Bob Schoen and Andy
Thompson), whom I had never met before, asked me "why does Corporate Security hate
Americans?" Both Bob Schoen and Andy Thompson are retired veterans of the U.S. military and
the Coast Guard

On November 2(Jh, 2016, the Shell Corporate Security Global Threat Analyst, Maria Kuusisto,
who was based in The Hague at the time, told me that Mr. Hunt would be selectedfor the RSM-
Americas position whenever it was posted over the next year. Ms. Kuusisto cited Mr. Hunt's
close relationship with James Hall, and the fact that "the Brit boys stick together. "Ms. Kuusisto
thought I was best qualified for the job.

Response: Mr. James Hall is the current Vice President of the Corporate Security organization.
The comments regarding his location of employment and citizenship are accurate. As the
Company's ultimate parent is a global organization, headquartered out of The Hague,
Netherlands, it is reasonable for employees of European nationality to occupy the majority of
these more senior level roles. However, the global organization actively works to have strong
representation of local national talent in senior leadership positions in each of the countries in
which the organization operates, including the United States.

Mr. Shater claims that Mr. Oaks invited him to Houston in July 2016 to meet with his security
staff and communicated that he was viewed as his successor for the RSM-Americas role. It is
not clear if this took place, but if it did, it appears that Mr. Oaks may have had multiple
competitive successors in mind. Andy Thompson, who occupied the Country Security Manager -
US role during that time, also recalls having conversations with Mr. Oaks around being a natural
successor for the RSM - Americas role.

Andy Thompson and Bob Schoen do not recall ever making the statement "why does Corporate
Security hate Americans?"

Lastly, Mr. Shater claims that Shell Corporate Security Global Threat Analyst, Maria Kuusisto,
told him that he was the best qualified candidate for the job. However, as a member of the
Corporate Security Leadership team during that time, Ms. Kuusisto stated that she felt all
applicants had a fair shot for the RSM - Americas position and that there were no predetermined
candidates.


Particular IV: Shell's Termination of Crockett Oaks, The Then RSM -Americas, Allegedly
For Refusing To Accede To Hall's Desire To Hire Based On Age And Sex, In Violation Of
U.S. Law

                                                 9
Case 4:20-cv-01465 Document 1-15 Filed on 04/24/20 in TXSD Page 11 of 24




 In December 2016, Mr. Hall fired Crockett Oaks, the above-referenced RSM-Americas for
Shell, who was aformer FBI Special Agent before he joined Shell. Oaks is not British. He is an
African-American. He was the only minority on the Shell Corporate Security Leadership Team
("CSLT''). Later in December 2016, through his legal counsel, Oaks asserted that Hall fired him
because Oaks refused to make hiring decisions based on age and gender, in violation of US.
laws, as Hall wanted him to do. In January 2017, Oaks filed a Charge of Discrimination with the
EEOC 's Houston office, making the same allegations (Ex. 7). Oaks had several emails from Mr.
Hall to prove his allegations. See, e.g., Ex. 9-1.

Response: The Company filed a response regarding Mr. Oaks' charge with the EEOC on April
6th , 2017. That response can be referenced for additional information regarding that matter. The
Company denies the allegations in Mr. Oaks' charge and does not feel that they are relevant to
Mr. Shater's allegations.


Particular V: The Posting For Oaks' Old Job As RSM-Americas,          And The Predetermined
Decision To Give The Job To A British National, Wayne Hunt

 In January 2017, Shell po_sted the opening for Oaks' old job as RSM-Americas. A job description
for that job is attached (Ex. 8). Oaks had worked out of Houston, Texas, as would his
 replacement. As mentioned, it is normal for RSM openings to be filled by an individual who has
 successfully performed the CSM role. The most recently promoted three RSMs - Asia /Pacific,
 RSM-Europe & Russia/Caspian, and RSM- Middle East & North Africa, had all been promoted
 while they were CSMs. Indeed, in 2016, Oaks had told me that he saw me as his successor
 whenever he moved out of the role, as indicated above. I was completely qualified for the job,
 and my direct supervisor, Robert Buss, the RSM-Middle East & North Africa, had told me that
 during my performance reviews. In fact, as mentioned above, I was identified in my IDP by my
 supervisor as qualified and competitive for the RSM-Americas role (Ex. 5). Specifically, my
 supervisor had stated in writing in my IDP that, "[d]ue to experience, Waliedwould be a strong
 contender for both RSM J'l1ENAor Amercias. " (Id.). The RSM-Americas position would have
 been a promotion to Job Grade 1, and would have entailed a raise and better benefits. So, I
 applied for the job.

Also, shortly after the RSM-Americas position was posted for potential applicants to apply, in
approximately mid-January, something suspicious occurred. Specifically, on November 17,
2016, the invitation for the Americas Security Team meeting to occur on February 14, 2017was
sent out. Wayne Hunt, a Security Program Manager in The Hague, Netherlands, was not
originally invited because he was not part of the Americas Security Team and had never before
attended this annual meeting. But, on January 30, 2017, approximately two weeks after the RSM-
Americas job opening was posted, Wayne Hunt's name was added to the invitation list. Wayne
Hunt accepted the invitation on February 2, 2017, and attended the meeting with James Hall in
Houston, Texas, along with the rest of the Americas Security Team. In hindsight, this suggests

                                                10
Case 4:20-cv-01465 Document 1-15 Filed on 04/24/20 in TXSD Page 12 of 24




 that Mr. Hall had preselected Hunt for the RSM -Americas job from the start and wanted him to
 travel to Houston to slowly introduce him to the Americas Security Team weeks before the new
 RSM-Americas was announced, and before any interviews for the position had even taken place.
 Also around this time, there was an announcement from Corporate Security that Wayne Hunt
 would be managing three new direct reports. This suggests an attempt to increase the number of
 direct reports before the RSM - Americas job posting in order for Mr. Hunt to appear he has
 more significant management responsibilities than he really had (and thus was more qualified
for the job than he actually was).

 On January 31, 2017, Mr. Hall was in Dubai, and he stopped by and talked to me. He told me
that he knew that I had applied for the RSM- Americas position, and said that I should have a
 "Plan B. "Mr. Hall said I was so good in my current role that he did not want to lose me. Mr.
Hall also said and that there was no replacement for me. This was untrue, as my supervisor, Mr.
Buss, had already identified another CSM (of Saudi Arabia), Andrew Bault, a white British
national, to replace me if I was promoted to RSM-Americas. When I told Mr. Buss what Mr. Hall
had told me about there not being a replacement, he said this was not true and that Mr. Hall
knew Andrew Bault had previously been identified as my replacement during succession
planning sessions that Mr. Hall participated in.

Based on what Mr. Hall told me about needing a "Plan B" (which also, in hindsight, suggests
that Mr. Hall had preselected Hunt for the RSM-Americas job from the start), I withdrew my
application. Shortly thereafter, Mr. Hall asked me why I had done so, and I told him I had done
so based on his comments, as it appeared to me he had already made a selection in his mind He
told me he had not. Despite not believing him, I knew I was clearly the most qualified for the
position and then I reapplied

On February 8, 2017, I was notified that I was going to be interviewed for the RSM-Americas
position. I was interviewed over the phone by Mr. Hall, an HR Manager, and an External
Relations Manager. Brian Butcher, an American and current Shell employee employed in
Governmental Relations in Washington, D. C., and Wayne Hunt, also received interviews. I
performed extremely well in my interview.

On March 23, 2017, the intra-Shell rumors were so strong that Mr. Hall had already preselected
Wayne Hunt for the RSM-Americas position that Mr. Hall felt compelled to issue a note to all
Corporate Security staff that read in relevant part, " ... and I look forward to announcing a new
RSMfor the Americas. We are a small community in security and I know there has been
speculation that a final decision has already been made. I can assure you that it has not, but will
advise you as soon as we are ready to move forward "

On March 30, 2017, Oaks filed a lawsuit in Houston (Ex. 9), and attached the e-mails in which
Hall expressed a desire for him to make hiring decisions based on age and sex, in violation of
US. law, such as saying, stating, "[l] et 's indeed look to baclifill Bob 's role with some younger


                                                 11
Case 4:20-cv-01465 Document 1-15 Filed on 04/24/20 in TXSD Page 13 of 24




external talent." (Ex. 9-1) (bold added). On April 10, 2017, Oaks and Shell jointly asked the
Court to dismiss Oaks' case because it had been resolved. On April 11, 2017, the Court granted
the joint motion (Ex. 10).

Mr. Hall already had a preference for white British nationals. The Oaks situation showed him
that he could not count on an American - especially a former federal agent such as Mr. Oaks
and me - to blindly and without any questions carry out his wishes. And, in the case of Mr. Oaks,
the whole situation had blown up into a public lawsuit. With the Oaks' case now behind him, Mr.
Hall no doubt wanted someone he could trust completely, no matter what. From all the
circumstances, I believe it is clear that Mr. Hall wanted a fellow British national, like Wayne
Hunt, that he could send to Houston, Texas to be the RSM -Americas, despite the fact that Mr.
Hunt did not meet the basic qualifications for the position, and, on the other hand, I not only
satisfied the basic qualifications for the position, but far exceeded them, and had already been
designated as ready to assume that exact position (Ex. 5).

Sure enough, on May 1, 2017, Mr. Hall called me on the phone and told me that I was second for
the RSM-Americas role, and that another candidate was selected. At that time, he did not
provide a name of the candidate, citing HR formalities until there was an official announcement.
I asked why I was not selected and Mr. Hall said that the other candidate answered a question
about leadership better than I did (which I dispute). I had significant leadership experience in
the public and private sectors and had also successfully completed an Executive Education
Leadership Program at the Kellogg School of Management at Northwestern University in March
2017 that Shell approved me to attend and paid for. I told Mr. Hall that if he went through all of
the listed competencies for the job from the job description, I am objectively qualified for them,
and Mr. Hunt - who I suspected he had selected for the job - is not. Mr. Hall did not
acknowledge Mr. Hunt was selected but said that "sometimes we can't go by competencies. "
With Mr. Hunt's selection into the role, all of the current RSMs within Shell are white male non-
Americans.

A comparative analysis of my current job versus Mr. Hunt's job as a Security Program Manager
before he was given the RSM -Americas role is attached as Exhibit 11. As it reflects, the RSM
role and my CSM role are almost identical, and Mr. Hunt's job as Security Program Manager
was not.

Also, the RSM - Americas role includes responsibility for several High Threat countries, such as
Columbia, Trinidad & Tobago, Venezuela, Brazil and Mexico. As a CSM, I had managed a large
region with multiple countries within Shell as indicated in the job posting, including many High
threat countries, including Jordan, Yemen, Algeria, Syria, Lebanon and Israel. I had managed
High threat countries so well since joining Shell that I was assigned Israel, Lebanon, Jordan,
Algeria and Morocco, which were not part of my remit countries when I was first hired. In
contrast, Mr. Hunt was based in The Hague, never managed any countries or regions, and his


                                                12
Case 4:20-cv-01465 Document 1-15 Filed on 04/24/20 in TXSD Page 14 of 24




primary job was to write technical security specifications for Shell on armored cars, fences,
alarms, CCTV, etc. He had no experience at all managing High threat countries.

I continuously engaged with multiple Shell country heads of business units, governments and
internal and external stakeholders, as required on the RSM -Americas job description. I
gathered and disseminated intelligence to the business, managed security incidents and gave
more than three dozen security awareness briefings to hundreds of staff I also produced a
Situational Awareness video that has had more than 4,000 unique views by Shell staff, making it
one of the most viewed security communications ever issued by Shell Corporate Security. In
contrast, Mr. Hunt did not engage continl{ously, if ever, with any Shell country heads of business
units, governments, public security, or stakeholders, as required on the RSM -Americas job
description. Mr. Hunt never gathered and disseminated intelligence to the business, never
managed security incidents and never provided security awareness briefings to any staff

According to the RSM job posting, the following competencies were required at the Mastery
level:

    1. Manages Security Risks - Mastery
    2. Manages the Intelligence Process - Mastery
    3. Managers Security Incident & Crises- Mastery
    4. Manages Security Compliance & Integration -Mastery
    5. Carry out Health, Safety, Security, and Environment & Social Performance Assurance -
       Mastery
    6. Stakeholder Sensing, Engagement & Relationship Building - Mastery

I had all of these competencies by virtue of my job as a CSM All of them are the same
competencies for a RSM position. In contrast, Mr. Hunt did not even meet the Skill level, never
mind Mastery for the competencies numbered 2, 3, 5, and 6 above, because he never performed
these roles in his most recent position. A detailed comparison of my qualifications for the job,
and Mr. Hunt's lack of qualifications, is attached hereto (Ex. 13).

It is especially bizarre that Mr. Hunt was selected for the RSM - Americas job because over 80%
of Shell's assets in the US. are regulated by the US. Government ("USG"), including US.
Coast Guard and DHS. Threat information is routinely shared by the USG with Shell and others
in the extractives industry. Briefings are also held by members of the US. intelligence
community (IC) with the private sector on threats to critical and energy infrastructure. To attend
these briefings invited attendees must have an active USG security clearance. Non-Americans
are not eligible for US. security clearances and cannot attend the briefings. This mandates the
need for RSMs to be Americans and have access to classified threat reporting, as all previous
RSM - Americas had This makes it especially inexplicable that Mr. Hunt would be hired for the
role. The only explanation is Mr. Hall's desire for a fellow British national he could send to



                                                13
Case 4:20-cv-01465 Document 1-15 Filed on 04/24/20 in TXSD Page 15 of 24




America and trust to follow his desires - in contrast to the prior, American, RSM - Americas,
Oaks.

 Additionally, there was no requirement in the RSM - Americas job posting for the need to have,
 or be able to obtain, a US. government clearance, although such a requirement was mandated
for a much junior Security Advisor position in Houston that was posted in 2016 (Ex. 12 at 3).
 Given the interface with the US. Government , as indicated in the job posting, it would be natural
for the position to include a US. security clearance. I believe this was not included because Mr.
 Hall knew that Mr. Hunt, a British national, does not have a US. security clearance. Other
positions under the RSM - Americas role such as the CSM Americas, Regional Threat Analyst
 Americas and Security Advisor Americas, all have a US. security clearance . It is illogical that
 all the positions under the RSM - Americas can obtain classified information but cannot
 disseminate or discuss with the RSM - Americas, their ultimate superior. Furthermore, under
 certain rules of the Maritime Security Act of 2002, company information about critical national
 infrastructure cannot be shared with non-Americans, which again renders Mr. Hunt's selection
for the role unexplainable on legitimate, non-discriminatory, grounds.

Another telling fact is that Spanish was listed as a preferred qualification for the RSM -
Americas position (Ex. 8). This is because Mr. Hunt speaks Spanish and Mr. Hall inserted this to
make Mr . Hunt appear more qualified since he lacked so many of the Core Security
Competencies listed in the RSM - Americas job posting. This further demonstrates that Mr. Hall
had preselected Hunt for the RSM - Americas job from the start. There has never before been an
RSM position posted in Shell in which a language requirement was listed. This includes the most
recent RSM positions posted for:

        •    RSM Asia - Pacific; covers all Asian countries and no language listed in job posting.
        •    RSM Europe & Russia/Caspian; covers all Europe/Russia/Caspian and no language
             listed in job posting .
        •    RSM Middle East & North Africa; covers all Middle East and North Africa and no
             language listed in the job posting.

Further, Crockett Oaks, the immediately prior RSM - Americas, did not speak Spanish, and
neither did his predecessor, Rob Ream. And, the current most senior executive vice president for
all Shell Americas does not speak Spanish, and he meets with South American senior government
reps frequently. Additionally, the business language of Shell is officially English.

As indicated on my RSM - Americas application, I had significant experience managing risks
and threats in South /Latin ("SIL'') America. Examples I cited on my application were as follows:

    •       Conducted several White House presidential advances in SIL America as a senior US
            Secret Service agent.



                                                   14
Case 4:20-cv-01465 Document 1-15 Filed on 04/24/20 in TXSD Page 16 of 24




    •   Participated in several White House visits to SIL America as a junior US Secret Service
        agent.
    •   Conducted investigations as a US Secret Service agent into counte1feit US currency
        originating in S. America ("Super note" case) financial fraud case with US national
        security implications involving state and non-state actors).

On May 18, 2017, my immediate manager, Mr. Buss said to a coworker that Wayne Hunt
 "should be embarrassed for getting that position. " That same day, during the meeting with me in
the Dubai office, Mr. Buss told me that I was the most qualified candidate for the RSM -
Americas position given a number of factors. Mr. Buss told a coworker, however, that if I was
preparing an appeal, James Hall had properly documented his selection of Mr. Hunt and
covered his tracks.

Also, after I was not selected, Andrew Bault, the previously mentioned CSM of Saudi Arabia,
complained to Mr. Buss (who is also his supervisor) that selecting Mr. Hunt over me was unfair
and that Mr. Hunt did not have the qualification to be an RSM, because he had never been a
CSM, and lacked certain competencies needed for the RSM role. Mr. Bault repeated these claims
during a Shell People Survey Results conference call on November 2, 2017, that was heard by
several others. Mr. Bault again repeated this claim directly to Mr. Hall during a Regional
Workshop in Dubai on November 26, 2017. Others from Corporate Security also complained
about Mr. Hall's selection of Mr. Hunt as RSM -Americas, including Vanessa Helayal, Dominic
Taylor and Andrew Choong. They all cited favoritism towards British nationals and questioned
Mr. Hunt's qualifications for the RSM position given that he was never a CSM, like the other
individuals in RSMs roles had been, and never lived or worked in the United States.

In addition, following Mr. Hunt being appointed RSM -Americas, Maria Kuusisto was very
vocal to other Shell staff that I never had a chance for the position and it was destined for Mr.
Hunt all along because of his British nationality.

In June 2017, another member of the Corporate Security team based in The Hague, Jo Gacheru,
told me that it was known Mr. Hunt would be appointed RSM -Americas as he had lobbied for
the job and had a close relationship with Mr. Hall and James Lorge, deputy VP of Corporate
Security, and also a British national. Marga Mulder, another member of the Corporate Security
team based in The Hague had told me the same thing in April 2017.

Interestingly, in March 2017, while I was awaiting a decision on whether I would be awarded
the RSM - Americas position, my supervisor, Mr. Buss, contacted me about a possible position
within the Business Integrity Division ("BID'') in Houston, Texas. I was not interested and
despite this, Mr. Buss approached me four or five more times and told me that he and James Hall
had a conference call with the head of BID to discuss my qualifications and that she was
interested in me applying. All this for a job that I told Mr. Buss from the very start I was not
interested in. I believe they pushed me to that position because, as stated by Ms. Kuusisto, Mr.

                                                 15
Case 4:20-cv-01465 Document 1-15 Filed on 04/24/20 in TXSD Page 17 of 24




Gacheru and Ms. Mulder, and proven by a mountain of evidence, Mr. Hall knew he would give
the RSM - Americas position to Mr. Hunt from the start, and he wanted me out of the way, so
that I could not make the legitimate discrimination claim I am making now.

Response: The RSM-Americas role was posted in January 2017. Mr. Shater's statement that it is
'normal' for RSM roles to be filled by individuals who performed the CSM role is fair based on
prior precedence; however, occupying a Country Security Manager role or a Cluster Security
Manager role is not a prerequisite for the RSM role. For example, the previous incumbent in the
RSM - Americas role, Crockett Oaks , had not served in a Country Security Manager or Cluster
Security Manager role before taking on the RSM - Americas role. As stated in the response to
Particular III, Mr. Shater's statements around his supervisor's comments in his Individual
Development Plan (IDP) are accurate.

Mr. Shater states that Mr. Hunt attended the Americas Security Team meeting in Houston with
Mr. Hall and suggests this action demonstrates he had been pre-selected for the role. This
statement is false. Mr. Hall did not travel to Houston to attend this meeting. Mr. Hunt did attend
the meeting as he was invited to provide an update on a specific system being implemented at
Shell. He was the Security Programs Manager at the time and was part of the central team,
supporting sites through the development of technical security systems. It is standard practice for
members of the central team to attend regional workshops as the central team's role is to support
the regions.

Mr. Shater claims that the addition of three direct reports to Mr. Hunt ' s remit was done
intentionally to increase his competitiveness for the RSM - Americas role. This statement is
inaccurate. The decision to move three direct reports under Mr. Hunt was driven by a business
need to align employees assigned to a specific project, with a security focus, under the Security
Program Manager, Wayne Hunt. The decision to change the reporting lines benefited the
business and was a decision made by several leaders, both inside and outside of Corporate
Security . The decision was made in October 2016, well before it became clear that the RSM -
Americas role would need to be filled.

Mr. Shater also claims that during the resourcing process for the RSM -Americas role, Mr. Hall
informed him that he should have a "Plan B." This is a true statement, however, Mr. Hall also
had a similar conversation with the successful candidate, Mr. Hunt. Mr. Hall viewed both
candidates as competitive and not being aware of how the interview process would conclude, he
encouraged both to consider multiple career options out of support for the development of his
staff in the Corporate Security Group. Both Mr. Hall and Mr. Buss confirmed they would not
have had concern in securing a backfill for Mr. Shater (in his Cluster Security Manager role) if
he had been the successful applicant on the RSM -Americas role.

Mr. Shater claims, "the intra-Shell rumors were so strong that Mr. Hall had already pre-selected
Wayne Hunt for the RSM - Americas position that Mr. Hall felt compelled to issue a note to all


                                                16
 Case 4:20-cv-01465 Document 1-15 Filed on 04/24/20 in TXSD Page 18 of 24




Corporate Security staff' addressing the selection. Mr. Hall did send an announcement out to
Corporate Security staff on March 23 rd , in which the delay in the announcement of the RSM-
Americas position was addressed. However, this announcement was sent after the interview
process for the RSM - Americas position had concluded and was sent with the intent to address
the delay in providing the outcome. The delay in announcement was due to factors outside of the
selection panel's control.

Mr. Shater claims that his manager, Mr. Buss, made a number of comments regarding the
selection of the RSM -Americas role. Mr. Buss denies making any of the statements Mr. Shater
claims he made.

 The remaining statements made in this section have to do with the selection of Mr. Hunt over
 Mr. Shater for the RSM-Americas position. Many of the statements are speculative in nature
 and do not accurately reflect Mr. Hunt's qualifications for the RSM-Americas role. While Mr.
 Hunt had not previously occupied a Country Security Manager or Cluster Security Manager role
 at Shell, he had experience operating as a Regional Security Manager externally. During his time
 at Shell, Mr. Hunt had also gained experience working with senior leaders, including engaging
with a Country Chair while completing a scope of work in Venezuela. Mr. Shater also comments
that it is illogical for the RSM -Americas role not to have US Security Clearance listed as a job
requirement on the posting. However, when Mr. Oaks, who is an American, became Regional
 Security Manager, obtaining US Security Clearance was listed as a preference and not listed as a
job requirement.

Please reference the previous 'Summary of Pacts' section for the Company's full response
regarding the selection decision.

Particular VI: Mr. Hall And Shell's Pattern of Discrimination, and My Complaint To Shell
HR in Houston, Texas, Which Was Swept Under The Rug

        1. Mr. Hall And Shell's Pattern Of Discrimination

 In early 2013, before ]joined Shell, Shell posted an external position for the RSM- Middle East
 & North Africa. This position was posted on the Shell external website. Previously, Shell had
 attempted to recruit internally for the position but no candidates were deemed qualified, and the
 company went to the outside. I applied for the position and received confirmation that my
 application had been received I met or exceeded all the position qualifications. I was: (a)
 already living and working in Middle East for ConocoPhillips as a Regional Security Director
for Middle East and North Africa Business Unit; (b) managing a region very similar or the same
 countries as the Shell position; (c) had the same Regional Security title and had qualifications
 not in the Shell RSM posting, such as Arabic language, a college degree and a master's degree.
 Shortly after applying I received notice that my application had been withdrawn, and no reason
 was given. The position was later given to Mr. Buss, a British white male Shell staff member who
 had been with Shell for only 8 months, had no prior private sector experience, no previous oil

                                                17
Case 4:20-cv-01465 Document 1-15 Filed on 04/24/20 in TXSD Page 19 of 24




and gas experience, no local language and no college degree. Mr. Buss is now my supervisor.
Mr. Hall was the hiring manager.

In May 2014, while working for Shell, I applied for the RSM-Europe and Russia/Caspian. I met
all the qualifications, had covered Russia/Caspian for three years with my previous employer,
ConocoPhillips, traveled to multiple countries in the region more than twenty times, and spoke
basic Russian. The position was given to a white British male, and ex-British government
member, who had been with Shell for only 8 months, had no prior private sector experience, no
previous oil and gas experience, no local language and only four to five years' experience in the
UK government, in a similar UK government agency where Mr. Hall had previously worked
before joining Shell. Mr. Hall was the hiring manager.

In May 2015, Corporate Security announced a position for Iraq Country Security Manager. The
posting identified a "Preferred Candidate", meaning there was already a selected candidate,
dissuading me and others from applying. The position was subsequently given to a British white
male. A Deputy Country Security Manager position was also posted. The position was
subsequently given to a British white male. Both positions had previously been held by British
white males. With the exception of a white South African male, all the senior and mid-level Shell
Iraq security positions are held by British white males, almost all of whom have served together
in the British military.

 In September 2016, while working/or Shell, I applied/or the RSM equivalent position of
 Strategy and Assurance Manager based in The Hague. I met all the qualifications. In my
 Individual Development Plan (attached as Ex. 5) my supervisor had noted I would be a strong
 candidate for the position. At that time, I had conducted more security assurance activities
 (conducting Security Risk Assessments, writing Country Security Plans, writing Facility Security
 Plans, writing Country Security Threat Assessments) than all the RSMs combined (note: Wayne
 Hunt has never conducted one of these assurance activities). Despite this, I was not even selected
for an interview. The position was given to a British white male with less experience than me in
 the private sector, government sector and oil and gas industry. Mr. Hall was the hiring manager.

In September 2016, a senior security position (Job Group 1), General Manager, Nigeria was
opened. The job was not posted for staff to apply. Instead, Mr. Hall selected 3 candidates, all
British males, to be considered for the position. Although I had covered Nigeria previously for
 US oil company, ConocoPhillips, and traveled to Nigeria, including the oil capital of Nigeria,
Port Harcourt, and to the dangerous Niger Delta, frequently for 3 continuous years, had worked
with the Nigerian military battling local militants, and understood the security dynamic of the
country very well, I was not even selected to be considered or interviewed for the position. The
position was given to a British white male.

In September 2017, Shell announced it would exit the Majnoon project in Iraq. Following that
announcement, a meeting was held in my office in Dubai to discuss how to handle any protests


                                                18
Case 4:20-cv-01465 Document 1-15 Filed on 04/24/20 in TXSD Page 20 of 24




by staff in Iraq or Dubai, as all Iraq expatriate staff reside in Dubai and work in the Shell Dubai
office. Mr. Hall participated in the meeting, as well as my supervisor, Mr. Buss, a British male.
Also in attendance were two managers from the Shell Iraq team, both British males. In addition,
two other members of the Corporate Security team, Dan Jones, based in London, and Simon
Cutler, based in The Hague, were invited Both are British males. Mr. Jones and Mr. Cutler had
been with the company less time than me. Neither Mr. Jones nor Mr. Cutler had ever been to
Shell Dubai, to Shell Iraq, or to any Shell location in the Middle East. Neither speaks Arabic or
has any familiarity with Dubai or Iraq based Shell staff Although I was based in the office which
would be impacted by any protest activity (Shell Iraq expatriate staff are based in Dubai in my
office), I spoke Arabic, and had been to Iraq more than twenty times in my career, I was not
invited to the meeting. Further, I had managed a similar asset sale in Jordan where Shell staff
were let go and managed this difficult situation which included protests outside the Shell office,
Jordan parliament members protesting, and media coverage including Aljazeera. Despite this,
my two Europe-based British counterparts were selected to handle the Majnoon exist assignment
instead of me.

In September 2017, Corporate Security created the first ever Regional Security Advisor position.
The position was a job group 2, one higher than my job group 3. The position was based in
London, the most stable region (Europe) with the least High Threat countries of any region. The
position was given to a white male British national who had approximately 2 years with the
company, and no previous oil and gas experience.

There is a Staff Announcements page kept by Corporate Security that goes back to 2012.
Approximately 95% of all promotions to job group 1 or 2 (management) have gone to white male
persons, 82% of those to British nationals. The current Shell Corporate Security Leadership
Team is made of up 100% white males, almost all British nationals. There has never been an
RSM whose nationality is Asian, African, Middle Eastern or Spanish/Latin American.


Response:

Mr. Shater expresses concern regarding the selection of applicants on roles that were resourced
in Corporate Security and outside the Corporate Security group between 2013 and 2017. None of
these roles are Shell Oil Company positions. All of the roles were located outside of the US
where US laws generally do not apply. Below is the Company's response on each of the
positions in question.

   •   Regional Security Manager - Middle East & North Africa: The decision was made to
       select an internal applicant, who had relevant experiences given his current employment
       within the Corporate Security group. It is common practice within the Company to
       consider internal talent prior to considering talent in the external market.



                                                19
Case 4:20-cv-01465 Document 1-15 Filed on 04/24/20 in TXSD Page 21 of 24




   •   Regional Security Manager - Europe and Russia/Caspian: This role was originally posted
       internally in 2014 and Mr. Shater was one of the applicants. James Lorge was selected
       due to his experience in the region. Mr. Shater did not have the required depth of
       experience nor the demonstrated understanding of threats in the region. In 2016, the
       Regional Security Manager - Europe and Russia/Caspian role was vacated upon Mr.
       Lorge's move to another position and the role was subsequently posted internally. The
       successful applicant and current incumbent is of German Nationality.

  •    Iraq Country Security Manager: Mr. Shater did not apply for this role. While the posting
       did indicate that there was a preferred candidate for the role, this disclosure is intended to
       inform applicants that there is a competitive candidate in mind and is done in the interest
       of transparency. This disclosure does not indicate a pre-determined selection as hiring
       managers are required to complete a thorough resourcing process. It is not uncommon for
       managers to select an applicant other than the preferred candidate upon review of the full
       candidate slate.

  •    Deputy Country Security Manager - Iraq: Mr. Shater did not apply for this role.

  •    Strategy and Assurance Manager: This role was posted internally in 2016. Mr. Shater's
       statements that he applied and was not selected for an interview are accurate. Strategy
       was not viewed as a strength for Mr. Shater relative to the shortlisted candidates who
       occupied more senior positions at the time of the posting and brought more experience in
       this space. The selection panel, comprised of leadership from the Real Estate business,
       HR and Mr. Hall, conducted interviews to select the successful applicant, James Lorge.
       This role is based in The Hague, Netherlands.

  •    General Manager - Nigeria: This role is not housed within the Corporate Security
       organization; however, Mr. Hall did provide input on the Corporate Security talent being
       considered. Mr. Shater's name was not put forth as he did not possess the same level of
       experience and proven track record of delivery in challenging Corporate Security roles, in
       comparison to the considered candidates. The candidates put forth occupied more senior
       positions than Mr . Shater and were members of the Corporate Security Leadership team
       at the time.

  •    Majnoon Project- Iraq: Mr. Shater states that Shell announced the decision to exit the
       Maj noon project in September 2017 and he claims that he was not included in the
       subsequent meetings. This is an accurate statement. As the matter concerned Iraq, it
       would fall to the remit of the Iraq Corporate Security Team and Maj noon Security
       Managers to address. Mr. Shater was not consulted given the project did not fall within
       the remit of his role.

                                                20
Case 4:20-cv-01465 Document 1-15 Filed on 04/24/20 in TXSD Page 22 of 24




    •   Regional Security Advisor - Europe, CIS, SSA: Mr. Shater did not apply for this role.


Particular VII: My Complaint To Shell HR in Houston, Texas, About James Hall Which Was
Swept Under the Rug, Which Is In Telling Contrast To How Shell Treated Crockett Oaks

After I did not get the RSM-Americas job I filed a complaint with Shell's HR Department on May
1, 2017 in Houston, Texas, and sent them a lot of information. In fact, I told HR in writing that
Wayne Hunt would be selected for the RSM-Americas position before his selection was formally
announced on May 4, 2017.

 SoJ?iaGonzales, HR Manager for the Global Functions Group, allegedly reviewed my complaint.
 She told me an investigation would be conducted which would take two weeks. Erin Lattin.from
 HR was assigned my case. At one point, Ms. Lattin told me I had supplied a lot of evidence in
 support of my claim. After that, Ms. Lattin was removed from my case and replaced by Katherine
 Le Denmat from HR. I continued to supply evidence demonstrating discrimination towards me,
 including discriminatory and anti-Arab comments made by senior Corporate Security staff, as
 well as favoritism towards British nationals in promotions. I was informed by phone on July 7,
 2017, that no further action would be taken on my complaint. In the end, although professional
 in their dealing with me, Ms. Gonzales and Shell did nothing. On the one hand, Shell did nothing
 to rectify this situation even though I supplied HR with overwhelming proof that the RSM-
 Americas hiring process was dishonestly rigged from the start to hire Mr. Hunt. Yet, on the other
 hand, from the sworn allegations in his lawsuit (Ex. 9), and its attachments, it appears that Shell
 launched an international BID investigation, and then fired Crockett Oaks, after he refused to
follow Mr. Hall's desires to hire using age and gender, based on no evidence that Oaks had done
 anything to rig the at-issue hiring process in that situation.

Mr. Hunt began working in his role in Houston, Texas, as the RSM-Americas in August 2017. In
the meantime, I have stayed in my same role in Dubai.

I believe based on my overwhelming evidence that I have provided, that Shell discriminated
against me based on my national origin and race, in violation of Title VII of the Civil Rights Act
of 1964, 42 US. C. § 2000e.


Response:

On May 1, 2017, Mr. Shater raised a complaint through the Company's HR department to Sonja
Gonzales, HR Manager - Global Functions, alleging that he had been subjected to discrimination
resulting from the selection decisions on several roles in the Corporate Security department. The
complaint was assigned to Erin Lattin, HR Account Manager - Global Functions, to investigate
initially, before being re-assigned to Katherine Le Denmat, HR Team Lead - Global Functions.


                                                 21
Case 4:20-cv-01465 Document 1-15 Filed on 04/24/20 in TXSD Page 23 of 24




The investigation was reassigned due to Ms. Lattin's departure from the group to take a new role
within the Company.

Following the investigation and a thorough analysis of the criteria used to evaluate the candidates
and selection decisions for the roles, the claims of discrimination were not substantiated. In his
complaint, Mr. Shater also provided his written account of examples of anti-Muslim comments
made to him or overheard in the workplace. However, when asked, he would not provide Ms. Le
Denmat with any names of individuals who made the alleged comments or witnesses to what he
alleges was said. This made it difficult to effectively investigate his claims.

In March 2018, Mr. Shater was encouraged to apply on the Regional Security Advisor - Middle
East, North Africa role in the Corporate Security Group. The Regional Security Advisor -
Middle East, North Africa role is one of four Regional Security Advisor roles in the Corporate
Security organization. This role was posted with Mr. Shater as the preferred candidate,
recognizing he had recently taken on additional scope in his Cluster Security Manager role. Mr.
Shater was the successful applicant and he will begin the role in May 2018. This role is a
promotion for him with an increase to his overall wages and benefits.


Conclusion

Mr. Shater alleges he was discriminated against due to his race and national origin, but this is not
true. The decision to employ Mr. Hunt for the RSM-Americas role was based upon the
recommendation of the interview panel that identified his work experiences as a better match for
the role. Mr. Shater's race and national origin were not a factor in the Company's employment
decision. Mr . Shater remained a candidate for future security roles and was encouraged to apply
on US based positions that would have represented a promotion for him. In March 2018, Mr.
Shater was encouraged to apply on the Regional Security Advisor - Middle East, North Africa
role and was the successful applicant. He will begin the role in May 2018. This role is a
promotion for him with an increase to his overall wages and benefits.

For these reasons, the Company has met all of its obligations under Title VII of the Civil Rights
Act of 1964 as amended, and this charge should be dismissed.




                                                 22
Case 4:20-cv-01465 Document 1-15 Filed on 04/24/20 in TXSD Page 24 of 24




Sincerely,




Sarah Skelton
Human Resources Account Manager
Shell Oil Company




Exhibit A: Shell Code of Conduct
Exhibit B: Shell in the US Equal Opportunity Policy
Exhibit C: Shell in the US Anti-Harassment Policy




                                              23
